Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Han on 2/25/2022.

The application has been amended as follows:
Please amend the claims as follows:
1-25. (Cancelled)
26. (New) A monitoring apparatus for a vehicle, comprising an image acquisition device, a processor and an alarm device;
wherein the image acquisition device is configured to acquire image information inside the vehicle; 
wherein the processor, connected to the image acquisition device and the alarm device, is configured to control the alarm device to perform an alarm in a case where the image information meets preset violation conditions;
wherein the preset violation conditions comprise a first preset violation condition and a second preset violation condition, violation situations of the first preset violation condition is slighter relative to that of the second preset violation condition; 
wherein the alarm device comprises a communication component connected to the processor, and the processor is configured to control the communication component to send alarm information to a preset terminal in a case where the image information meets the second preset violation condition; and
wherein the second preset violation condition comprises that a passenger not wearing a seat belt is detected within a continuous predetermined time, and a child being in a copilot seat or a child driving a vehicle is detected within the continuous predetermined time.

27. (New) The monitoring apparatus according to claim 26, further comprising a positioning device,
wherein the positioning device, connected to the processor, is configured to position the vehicle and generate location information of the vehicle; and
wherein the processor is further configured to control the communication component to send the location information of the vehicle to the preset terminal in the case where the image information meets the second preset violation condition.

28. (New) The monitoring apparatus according to claim 26, further comprising a detection device,
wherein the detection device, connected to the processor, is configured to detect operation information of the vehicle; and
wherein the processor is further configured to control the communication component to send the operation information of the vehicle to the preset terminal in a case where the image information meets the preset violation conditions.

29. (New) The monitoring apparatus according to claim 26, further comprising a positioning device and a detection device,
wherein the positioning device, connected to the processor, is configured to position the vehicle and generate location information of the vehicle;
the detection device, connected to the processor, is configured to detect operation information of the vehicle; and
the operation information of the vehicle comprises a driving direction of the vehicle, and the processor is further configured to send alarm information to a preset terminal located on a driving road and in the driving direction of the vehicle according to the operation information of the vehicle and the location information of the vehicle.

30. (New) The monitoring apparatus according to claim 29, wherein the operation information of the vehicle further comprises start-up information of the vehicle, and the processor is further configured to control the image acquisition device to be turned on or off according to the start-up information.

31. (New) The monitoring apparatus according to claim 28, wherein the detection device comprises a direction sensor, an acceleration sensor and a nine-axis sensor.

32. (New) A monitoring apparatus for a vehicle, comprising an image acquisition device, a processor and an alarm device;
wherein the image acquisition device is configured to acquire image information inside the vehicle; 
wherein the processor, connected to the image acquisition device and the alarm device, is configured to control the alarm device to perform an alarm in a case where the image information meets preset violation conditions;
wherein the preset violation conditions comprise a first preset violation condition and a second preset violation condition, violation situations of the first preset violation condition is slighter relative to that of the second preset violation condition; 
wherein the alarm device comprises a communication component connected to the processor, and the processor is configured to control the communication component to send alarm information to a preset terminal in a case where the image information meets the second preset violation condition; and 
wherein the monitoring apparatus is a vehicle inspection label for the vehicle; the vehicle inspection label comprises a first surface and a second surface opposite to each other, and the second surface of the vehicle inspection label is provided with a display screen, and the display screen is configured to display vehicle inspection information of the vehicle, and wherein the image acquisition device is provided on a first surface of the vehicle inspection label.

33. (New) The monitoring apparatus according to claim 32, wherein the display screen is connected to the communication component, and the display screen is further configured to display updated vehicle inspection information of the vehicle received through the communication component.

34. (New) The monitoring apparatus according to claim 28, further comprising a power management device,
wherein the power management apparatus is connected to the processor, and the processor is configured to control the power management device to switch on or off power according to the operation information of the vehicle detected by the detection device.

35. (New) A monitoring method for a vehicle, comprising:
acquiring image information inside the vehicle;
determining whether the image information meets a preset violation condition; and
performing an alarm in a case where a determined result is yes,
wherein the preset violation conditions comprise a first preset violation condition and a second preset violation condition, violation situations of the first preset violation condition is slighter relative to that of the second preset violation condition;
wherein the determining whether the image information meets the preset violation conditions; and the performing an alarm in the case where the determined result is yes, comprises: 
determining whether the image information meets the first preset violation condition;
prompting in a case where the image information meets the first preset violation condition; 
and,
determining whether the image information meets the second preset violation condition;
sending alarm information to a preset terminal, in a case where the image information meets the second preset violation condition; and
wherein sending the alarm information to the preset terminal in the case where the image information meets the second preset violation condition, comprises:
positioning the vehicle to acquire location information of the vehicle in the case where the image information meets the second preset violation condition; and
sending the location information of the vehicle to the preset terminal,
or,
the monitoring method further comprises:
detecting operation information of the vehicle, and the operation information of the vehicle comprising a driving direction of the vehicle; and
sending the alarm information to the preset terminal located on a driving road and in the driving direction of the vehicle according to the location information of the vehicle and the operation information of the vehicle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the details of the claimed invention including the limitations directed to the second present violation condition comprising a passenger not wearing a seat belt detected within a continuous predetermined time and a child being in a copilot seat or a child driving a vehicle detected within a continuous predetermined time in claim 26, the limitations directed to the monitoring apparatus being a vehicle inspection label in claim 32, and the limitations directed to positioning the vehicle in the case the image information meets the second preset violation condition and sending location information of the vehicle to the preset terminal or detecting driving direction of the vehicle and sending alarm information  to the preset termination on a driving road in the driving direction of the vehicle in claim 35, in combination with the other claim limitations. Many of the claim limitations are met by the prior art, however, none of the prior art either alone or in reasonable combination is sufficient to meet the claimed invention a s a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699